                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


MICHAEL D. BENSON,

                 Plaintiff,

                 v.                                                 CASE NO. 18-3237-SAC

STATE OF KANSAS,
et al.,

                 Defendants.

                                  MEMORANDUM AND ORDER
                                  AND ORDER TO SHOW CAUSE

        Plaintiff Michael D. Benson is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

        Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

detained at the Shawnee County Jail in Topeka, Kansas. The Court granted Plaintiff leave to

proceed in forma pauperis.

        Plaintiff’s allegations in his Complaint involve his state criminal proceedings. Plaintiff

alleges that documents were falsified and he was charged in retaliation for filing a civil rights

action in this Court in Case No. 18-3178-SAC. Plaintiff alleges that his civil rights were violated

on August 2, 2018,1 when he was denied due process, received ineffective assistance of counsel,

and was selectively and vindictively prosecuted in Case No. 18-cr-1447 in Shawnee County,

Kansas. Plaintiff names as defendants the State of Kansas and (fnu) (lnu) District Attorney.


1
   Case No. 18-cr-1447 was filed on June 12, 2018, and was disposed of on August 2, 2018, when Plaintiff entered
his plea.

                                                       1
        Plaintiff’s civil rights Case No. 18-3178-SAC was filed in this Court on July 25, 2018.

See Benson v. Topeka Police Dep’t, Case No. 18-3178-SAC (Kansas District Court). An online

Kansas District Court Records Search indicates that Case No. 18-cr-1447 was filed in Shawnee

County on June 12, 2018, prior to the filing of Plaintiff’s civil rights case. On August 2, 2018,

Plaintiff pleaded nolo contendere to Interference with LEO, obstruct/resist/oppose misdemeanor

warrant service or execution, and was placed on twelve months of supervised probation. See

State v. Benson, Case No. 18-cr-1447 (Shawnee County District Court). Plaintiff’s probation

was subsequently revoked for violations of his conditions of probation. Id.                   Plaintiff’s state

criminal case charging him with Aggravated Domestic Battery, Attempted Aggravated Assault,

Criminal Possession of Weapon by a Felon, Interference with LEO, Criminal Threat, and

Use/Possess With Intent to Use Drug Paraphernalia, is still pending. See State v. Benson, Case

No. 18-cr-1359 (Shawnee County District Court). Plaintiff pleaded guilty to several of the

charges and sentencing is scheduled for July 26, 2019. Id.2

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

2
   Plaintiff has another case pending based on charges of Aggravated Domestic Battery and Domestic Battery, with
a pretrial hearing scheduled for June 28, 2019. See State v. Benson, Case No. 19-cr-524 (Shawnee County District
Court).

                                                       2
committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).




                                                   3
       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       A. Improper Defendants

                1. State of Kansas

       The State of Kansas and its agencies are absolutely immune from suits for money

damages under the Eleventh Amendment. The Eleventh Amendment presents a jurisdictional

bar to suits against a state and “arms of the state” unless the state waives its immunity. Peterson

v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (quoting Wagoner Cnty. Rural Water Dist.

No. 2 v. Grand River Dam Auth., 577 F.3d 1255, 1258 (10th Cir. 2009)). Therefore, in the

absence of some consent, a suit in which an agent or department of the state is named as a

defendant is “proscribed by the Eleventh Amendment.”            Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). Plaintiff is directed to show cause why his claims against



                                                 4
the State of Kansas should not be dismissed based on Eleventh Amendment immunity.

               2. District Attorney

       Plaintiff’s claims against the District Attorney fail on the ground of prosecutorial

immunity. Prosecutors are absolutely immune from liability for damages in actions asserted

against them for actions taken “in initiating a prosecution and in presenting the State’s case.”

Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Plaintiff’s claims concerning his criminal case

fall squarely within the prosecutorial function. Plaintiff is directed to show cause why his claims

against the District Attorney should not be dismissed based on prosecutorial immunity.

       B. Heck Bar and Habeas Nature of Claim

       To the extent Plaintiff challenges the validity of any sentence or conviction in his state

court criminal cases, his federal claim must be presented in habeas corpus. “[A] § 1983 action is

a proper remedy for a state prisoner who is making a constitutional challenge to the conditions of

his prison life, but not to the fact or length of his custody.” Preiser v. Rodriguez, 411 U.S. 475,

499 (1973) (emphasis added). When the legality of a confinement is challenged so that the

remedy would be release or a speedier release, the case must be filed as a habeas corpus

proceeding rather than under 42 U.S.C. § 1983, and the plaintiff must comply with the

exhaustion of state court remedies requirement. Heck, 512 U.S. at 482; see also Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of state court remedies is required by

prisoner seeking habeas corpus relief); see 28 U.S.C. § 2254(b)(1)(A) (requiring exhaustion of

available state court remedies). “Before a federal court may grant habeas relief to a state

prisoner, the prisoner must exhaust his remedies in state court. In other words, the state prisoner

must give the state courts an opportunity to act on his claims before he presents those claims to a

federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see



                                                5
Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982);

Therefore, any claim challenging his state sentence is not cognizable in a § 1983 action.

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477

(1994). If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has not alleged that his

conviction or sentence has been invalidated. Therefore, Plaintiff must show cause why his

Complaint should not be dismissed as barred by Heck.

       C. Younger Abstention

       It is unclear if Plaintiff is challenging actions taken in his pending state court criminal

cases. If so, the Court may be prohibited from hearing Plaintiff’s claims under Younger v.

Harris, 401 U.S. 37, 45 (1971). See Doc. 10, at 11–13. “The Younger doctrine requires a federal

court to abstain from hearing a case where . . . (1) state judicial proceedings are ongoing; (2)

[that] implicate an important state interest; and (3) the state proceedings offer an adequate


                                                 6
opportunity to litigate federal constitutional issues.” Buck v. Myers, 244 F. App’x 193, 197 (10th

Cir. 2007) (unpublished) (citing Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1204 (10th

Cir. 2003); see also Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432

(1982)). “Once these three conditions are met, Younger abstention is non-discretionary and,

absent extraordinary circumstances, a district court is required to abstain.” Buck, 244 F. App’x

at 197 (citing Crown Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th

Cir. 2003)).

       Plaintiff’s Case Nos. 18-cr-1359 and 19-cr-524 are still pending in Shawnee County

District Court. Therefore, it appears that the second condition for Younger abstention would be

met because Kansas undoubtedly has an important interest in enforcing its criminal laws through

criminal proceedings in the state’s courts. In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007)

(“[S]tate control over criminal justice [is] a lynchpin in the unique balance of interests” described

as “Our Federalism.”) (citing Younger, 401 U.S. at 44). Likewise, the third condition would be

met because Kansas courts provide Plaintiff with an adequate forum to litigate his constitutional

claims by way of pretrial proceedings, trial, and direct appeal after conviction and sentence, as

well as post-conviction remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir. 1993)

(“[F]ederal courts should abstain from the exercise of . . . jurisdiction if the issues raised . . . may

be resolved either by trial on the merits in the state court or by other [available] state

procedures.”) (quotation omitted); see Robb v. Connolly, 111 U.S. 624, 637 (1984) (state courts

have obligation ‘to guard, enforce, and protect every right granted or secured by the constitution

of the United States . . . .’”); Steffel v. Thompson, 415 U.S. 452, 460–61 (1974) (pendant state

proceeding, in all but unusual cases, would provide federal plaintiff with necessary vehicle for

vindicating constitutional rights).



                                                   7
       “[T]he Younger doctrine extends to federal claims for monetary relief when a judgment

for the plaintiff would have preclusive effects on a pending state-court proceeding.” D.L. v.

Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004). See Buck, 244 F. App’x at

198. “[I]t is the plaintiff’s ‘heavy burden’ to overcome the bar of Younger abstention.” Phelps v.

Hamilton, 122 F.3d 885, 889 (10th Cir. 1997). A claim for monetary damages may be stayed

pending the resolution of the pending criminal charges. See Garza v. Burnett, 672 F.3d 1217,

1220 (10th Cir. 2012) (citing Wallace v. Kato, 549 U.S. 384, 393 (2007)); Myers v. Garff, 876

F.2d 79, 81 (10th Cir. 1989) (directing district court to stay claim for damages).

IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until July 19, 2019, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 21st day of June, 2019.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 8
